Citation Nr: 1223779	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of frostbite to the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for residuals of frostbite to the bilateral upper extremities.

In a June 2009 statement to the RO, the Veteran raised the issue of entitlement to service connection for difficulty breathing due to asbestos exposure, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDING OF FACT

There is no competent and credible evidence showing frostbite in service or any current disability of the bilateral upper extremities. 


CONCLUSION OF LAW

The criteria for establishing service connection for frostbite of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a May 2009 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in February 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records (STRs), the service personnel file, and statements submitted by the Veteran.  The Board notes that the RO did not schedule a VA examination in this case.  However, as will be discussed more fully below, there is no competent and credible evidence of the claimed condition during service and no competent evidence of a current disability.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the current case, the Veteran has failed to provide competent evidence of a current disability or any competent and credible evidence to support his claim.  The law limits entitlement for service-related diseases and injuries to cases where an underlying in-service incident has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present disability, there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The evidence in favor of this claim consists solely of lay statements by the Veteran and his service organization representative.  Essentially, it is the Veteran's contention that he sustained frostbite to his upper extremities while stationed at Fort Campbell, Kentucky from November 1972 to November 1974.  In the Veteran's statements, submitted in June 2009 and March 2010, he states that during the two winters he spent there, he performed cleaning, painting, and construction tasks at the base without being provided any cold weather gear.  He states that the winters were "harsh and cold," and that they endured "the temperature, the cold metal weapons, the gloves the army still has today, and the fact that the choppers were blowing cold air on us, all the time."  He states that he did not seek medical treatment for frostbite while he was in the service because at that time he was 19 years old and "tough, so cold hands, was just cold hands."  He states that since service, he has worked for 13 years delivering munitions to troops at Fort Leonard Wood, Missouri, but he now has taken a job as a bus driver because he "noticed over the years (although I tried to blame it on age) that my fingers were just impossible to keep warm."

In the October 2009 notice of disagreement, the Veteran's service organization representative provided a statement concerning his own personal experience that winters at Fort Campbell were very cold, in his opinion colder than Korea, and that soldiers there were not issued cold weather gear until the early 1980's.  The remainder of the representative's statement pertains to his alleged personal experience with no allegation that he and the Veteran served there at the same time.  

The STRs reveal no treatment, complaints, or findings of frostbite or cold injuries.  The Veteran did present for medical treatment for numerous minor injuries while serving in the military, but at no time did he mention frostbite, cold injuries, or even chronically cold hands.  

While the Veteran now contends that he did not seek treatment because he was tough and because cold hands were just cold hands and "you did not go on sick call for that," the Board notes the Veteran had no problem seeking treatment for warts, a shaving rash, acne, an infected pimple, ingrown toenails, and to obtain a profile to avoid eating meat because he was a vegetarian.  In fact, he was seen during February 1974, a winter month, for a right ankle injury from running and in March 1974 for the infected pimple, yet made no mention of any cold injury symptoms.  It appears his contention that "the last thing you wanted to do was go on sick call" is inconsistent with his actions seeking treatment for other routine and somewhat benign complaints.  Thus, it is unlikely, based on symptoms he did seek treatment for, that he would avoid seeking treatment for frostbite had such actually occurred.  

The Veteran has provided no medical evidence of a diagnosis or treatment for frostbite or other cold injury to the hands, nor has he indicated that he has ever sought a medical evaluation or treatment for this type of injury.  Indeed, he did not report receiving treatment on his application for compensation, and he did not respond to the May 2009 letter which specifically asked for information concerning treatment for his claimed conditions.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board acknowledges the Veteran's statements indicating that he was required to perform substantial work outdoors in the wintertime while stationed at Fort Campbell, Kentucky.  The Board further recognizes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, he is competent to report that his upper extremities felt cold while stationed at Fort Campbell in the winter and that he left his last job because his hands became cold while working outdoors in cold weather.  However, the Veteran is not competent to provide a diagnosis of frostbite or residuals from cold injury.  In this regard, whether a cold injury occurred, and rises to the level of frostbite, versus simply experiencing cold hands as a normal reaction to being outdoors, is a question requiring medical expertise.  Additionally, the Veteran's statements claiming to have had frostbite on his upper extremities during service are unsupported by any evidence of this condition, even within his lay statements, which describe no relevant symptoms or visible description of frostbite; rather, he simply noted that his hands were cold.  As a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive opinion on whether he suffered from frostbite during service and has current residuals thereof.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran has also provided no documented complaints of cold injury residuals, and first alleged such 33 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the Veteran's statements suggest his work at Fort Leonard Wood, Missouri exposed him to the elements for 13 years until he took a job as a bus driver to avoid exposure to the elements.  However, the record includes no documentation identifying any treatment for his complaints by medical personnel. 

In short, the Veteran has filed a claim for service connection for frostbite, but provided no information concerning recent treatment or competent evidence of a diagnosis for his clamed condition.  He has not described his claimed condition in detail, as either pertaining to what he observed in service or what he experiences now, but has only mentioned cold hands when outdoors, a common experience for all when exposed to cold.  He has also not responded to requests for information concerning current medical treatment.  Ultimately, the claimant is responsible for presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  He has not made any attempt to do so.  He has not responded to the request for information concerning medical treatment; rather, he expects a VA examination to be scheduled based solely on his lay assertion that he suffered from frostbite during service.  

There is no credible, competent, and persuasive evidence of record to establish that the Veteran suffered frostbite to the upper extremities in service or has a current disability related thereto which would trigger an obligation to provide the Veteran with a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Veteran's STRs include no mention of cold injury, and his contention that he did not seek treatment because "the last thing you wanted to do was to go on (sick call)" is not credible in light of the benign conditions for which he did seek treatment during that time.  It is highly unlikely the Veteran would seek treatment for acne, warts, and ingrown toenails, yet avoid seeking treatment for frostbite had such actually occurred.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Moreover, the Veteran has not described any current symptomatology of a disability of his hands/arms; rather, he has simply noted that he could not keep his fingers warm while working outdoors during his post service employment and had to switch jobs.  For these reasons, the Board finds that VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In short, there is no competent and credible evidence showing frostbite or cold injury to the upper extremities during service and no competent evidence of a current disability in the upper extremities.  Accordingly, in the absence of evidence of a current disability of the bilateral upper extremities, the preponderance of the evidence is against the claim for service connection.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for residuals of frostbite to the bilateral upper extremities is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


